EXHIBIT 10(h)

 

EMPLOYMENT AGREEMENT

This Agreement (this "Agreement"), dated as of November 13, 2007, and effective
as of October 1, 2007, is made by and between Ethan Allen Interiors Inc., a
Delaware corporation (the "Corporation") and its subsidiary, Ethan Allen Global,
Inc., a Delaware corporation and a wholly owned subsidiary of the Corporation
(the "Subsidiary") and M. Farooq Kathwari (the "Executive").

 

Recitals

 

1.

The Executive is Chairman of the Board of Directors of the Corporation and of
the Subsidiary, and is currently employed as the Chief Executive Officer and the
President of the Corporation and the Subsidiary.

 

2.

The employment of the Executive by the Corporation was previously subject to
employment agreements dated July 27, 1994 (the "1994 Agreement"), October 28,
1997 (the "1997 Employment Agreement"), and is currently subject to an
employment agreement dated August 1, 2002, as amended by the First Amendment
dated as of November 1, 2002 and subject to the Assignment of Employment
Agreement assigning the interests and obligations of Ethan Allen Retail Inc.
(formerly known as Ethan Allen Inc.) to Ethan Allen Global, Inc. effective as of
July 1, 2005 (collectively, the “2002 Agreement”).

 

3.

The Corporation desires to continue the services of the Executive as Chairman of
the Board of Directors of the Corporation and the Subsidiary and the employment
of the Executive with the Corporation and the Subsidiary and to enter into a new
agreement embodying the terms of those continued relationships.

 

4.

The Executive is willing to continue to serve as Chairman of the Board of
Directors of the Corporation and the Subsidiary and is willing to accept
continued employment by each of the Corporation and the Subsidiary on the terms
set forth herein.

 

Agreement

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and other good and valuable consideration, the Corporation and the
Executive hereby agree as follows.

 

1.

Definitions.

1.1.

"Affiliate" means any person or entity controlling, controlled by or under
common control with the Corporation.

1.2.

"Board" means the Board of Directors of the Corporation.

1.3.

"Cause" means (a) the Executive is convicted of a felony involving actual
dishonesty as against the Corporation or the Subsidiary, or (b) the Executive,
in carrying out his duties and responsibilities under this Agreement, is guilty
of gross neglect or gross misconduct resulting, in either case, in material
economic harm to the Corporation and/or the Subsidiary, and such conduct is not
cured within thirty (30) days of the Corporation providing written notice to
Executive, unless such act, or failure to act, was believed by the Executive in
good faith to be in the best interests of the Corporation and/or the Subsidiary.
Actions taken, or failures to act, based upon advice of counsel or advice of
certified public accountant(s) shall conclusively be presumed to be in good
faith.

1.4.

"Commencement Date" has the meaning assigned to it in Section 3.

1.5.

"Date of Termination" means (a) in the case of a termination for which a Notice
of Termination is required, the date of actual receipt of such Notice of
Termination or, if later, the date specified therein, as the case may be, and
(b) in all other cases, the actual date on which the Executive's employment
terminates during the Term of Employment.

1.6.

"Disability" means the Executive's inability to render, for a period of twelve
(12) consecutive months, services hereunder by reason of permanent disability,
as determined by the written medical opinion of an independent medical physician
mutually acceptable to the Executive and the Corporation. If the Executive and
the

 

[1]

 

Corporation cannot agree as to such an independent medical physician each shall
appoint one medical physician and those two physicians shall appoint a third
physician who shall make such determination.

1.7.

"Good Reason" means and shall be deemed to exist if, without the prior express
written consent of the Executive, (a) the Executive is assigned any duties or
responsibilities inconsistent in any material respect with the scope of the
duties or responsibilities associated with the Executive's titles or positions,
as set forth and described in Section 4 of this Agreement; (b) the Executive
suffers a reduction in the duties, responsibilities or effective authority
associated with his titles and positions as set forth and described in Section 4
of this Agreement; (c) the Executive is not appointed to, or is removed from,
the offices or positions provided for in Section 4.1 of this Agreement; (d) the
Corporation fails to substantially perform any material term or provision of
this Agreement; (e) the Executive's compensation provided for hereunder is
decreased; (f) the Executive's office location is changed to a location more
than 50 miles from its location on the date hereof in Danbury, Connecticut; (g)
the Corporation fails to obtain the full assumption of this Agreement by a
successor entity in accordance with Section 11.2 of this Agreement; (h) the
Corporation continually fails to reimburse the Executive for business expenses
in accordance with Section 5.3 of this Agreement; (i) the Corporation purports
to terminate the Executive's employment for Cause and such purported termination
of employment is not effected in accordance with the requirements of this
Agreement; (j) the Executive shall cease to serve as a director and Chairman of
the Board of Directors of any of the Corporation and the Subsidiary; (k) the
Board or the shareholders of the Corporation or the Subsidiary, either or both,
as may be required to authorize the same, shall approve (i) any liquidation of
the Corporation or the Subsidiary, or the sale of substantially all of the
assets of the Corporation and the Subsidiary taken as a whole, or (ii) any
merger, consolidation and/or other business combination involving the
Corporation or the Subsidiary or any combination of any such transactions (a
"Transaction"), other than a Transaction (A) involving only the Corporation and
the Subsidiary, or (B) immediately after which the shareholders of the
Corporation who were shareholders immediately prior to the transaction continue
to own beneficially, directly or indirectly, in substantially similar
proportions to those in effect immediately prior to such transaction more than
50% of the then outstanding voting securities of the Corporation or the
survivor, as applicable; (1) any Person (as defined below) or group (as such
term is defined in Rule 13d-5 of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) of related Persons which is not an Affiliate of the
Corporation or the Subsidiary as of the Commencement Date shall beneficially
own, directly or indirectly, more than 50% of the then outstanding voting stock
of the Corporation or the Subsidiary (for purposes of this Agreement,
"Person(s)" means any individual, entity, or other person, as defined in Section
3(a)(9) of the Exchange Act, and as used in Sections 13(d) and 14(d) thereof);
or (m) the Board or the Corporation shall authorize, approve or engage in any
Business Combination with an Interested Person, each as defined in Article Fifth
of the Corporation's Restated Certificate of Incorporation; provided that,
notwithstanding the foregoing, Good Reason shall not include or be deemed to
exist, with regard to the circumstances described in clause (k), (1) or (m), if,
with the express prior written consent of Executive, Executive immediately after
the occurrence of the circumstances or transactions described in clause (k), (1)
or (m) becomes Chairman, Chief Executive Officer and President of the parent
corporation or person that owns or controls the Corporation or its successor
immediately after such circumstances or transaction. If, at the annual meeting
in calendar year 2007 (including any adjournment thereof), the shareholders of
the Corporation fail to approve the provisions of this Agreement which are
contingent on shareholder approval pursuant to Section 5.2(a)(vi), and the
Corporation fails to offer to the Executive, within 45 days following such
annual meeting, an amendment of this Agreement which is acceptable to the
Executive, then the Executive may resign at any time during the period between
the 61st day following such annual meeting and the 150th day following such
annual meeting, and such resignation shall be treated as having been for "Good
Reason".

1.8.

"Retirement" means the termination of the Executive's employment with the
Corporation for any reason at any time after (a) the Executive attains age 70 or
(b) the Executive meets the requirements for early or regular retirement under
the Corporation's retirement policy, assuming for this purpose that he was a
participant in such plan.

1.9.

"Term of Employment" has the meaning assigned to it in Section 3.

2.

Employment.  

Subject to the terms and provisions set forth in this Agreement, the Corporation
hereby employs the Executive during the Term of Employment as the Chief
Executive Officer and President of the Corporation, agrees to use its best
efforts to cause Executive to be elected by the Corporation's shareholders as a
director and Chairman of the Board of the Corporation, and to cause the
Executive to be a director and Chairman of the Board of Directors of the
Subsidiary during

 

[2]

 

the Term of Employment and agrees to cause the Subsidiary at all times during
the Term of Employment to employ the Executive as Chief Executive Officer and
President of the Subsidiary, and the Executive hereby accepts such employment.
However, nothing in this Agreement shall be construed to require that the
Executive be elected as a director of the Corporation's Board of Directors on
any date if he is not employed by the Corporation on the election date.

 

3.

Commencement Date and Term of Employment.

3.1.

The term of employment under this Agreement shall commence retroactively as of
October 1, 2007(the "Commencement Date"), and shall, unless extended as
hereinafter provided, terminate June 30, 2012 (the "Term of Employment").

3.2.

On July 1, 2012 and on July 1, 2013, the Term of Employment shall automatically
be extended for an additional one year period unless, not later than nine months
prior to any such anniversary, either party to this Agreement shall have given
written notice to the other that the Term of Employment shall not be extended or
further extended beyond its then already automatically extended term, if any.

4.

Positions, Responsibilities and Duties.

4.1.

Positions. During the Term of Employment, the Executive shall be employed as,
and the Corporation shall at all times cause the Executive to be, the Chief
Executive Officer and President of the Corporation and the Subsidiary. In
addition to such positions, the Corporation shall use its best efforts to ensure
that the Executive is elected by the shareholders of the Corporation to serve as
a director of the Corporation during the Term of Employment for a minimum of two
successive, staggered three-year terms, as provided in the Corporation's
Certificate of Incorporation, and shall use its best efforts to ensure that
Executive is the Chairman of the Board of Directors. In such positions, the
Executive shall have the duties, responsibilities and authority normally
associated with the office and position of chairman, director, chief executive
officer and president of a substantial, publicly traded corporation, but in no
event shall the Executive's duties, responsibilities and/or effective authority
with respect to the Corporation and/or the Subsidiary be less than the duties,
responsibilities and effective authority the Executive possessed immediately
prior to the date of this Agreement. No other employee of the Corporation or the
Subsidiary shall have authority and responsibilities that are equal to or
greater than those of the Executive. The Executive shall report solely and
directly to the Board and all other officers and other employees of the
Subsidiary shall report directly to the Executive or the Executive's designees.
No provision of this Section 4.1, however, shall preclude the Board from
soliciting information from any officer or employee of the Corporation.

4.2.

Duties. During the Term of Employment, the Executive shall devote such time as
is reasonably necessary to perform the duties associated with his offices and
positions as set forth in Section 4.1 and shall use his best efforts to perform
faithfully and efficiently the duties and responsibilities contemplated by this
Agreement; provided, however, that the Executive shall not be required to
perform any duties and responsibilities which would be likely to result in
non-compliance with or violation or breach of any applicable law or regulation.
Notwithstanding the foregoing provisions of this Section 4.2, during the Term of
Employment, the Executive may devote reasonable time to activities other than
those required under this Agreement, including the supervision of his personal
investments, and activities involving professional, charitable, educational,
religious and similar types of organizations, speaking engagements, membership
on the boards of directors of other organizations, and similar type activities,
to the extent that such other activities do not inhibit or prohibit the
performance of the Executive's duties under this Agreement, or conflict in any
material way with the business of the Corporation or the Subsidiary; provided,
however, that the Executive shall not serve on the board of any business, or
hold any other position with any business without the consent of the Board.

4.3.

Non-Disparagement. The Executive agrees that, while he is employed by the
Corporation, and after his Date of Termination, he shall not make any false,
defamatory or disparaging statements about the Corporation, the Subsidiary, any
Affiliate, or the officers or directors of the Corporation, the Subsidiary or
any Affiliate that are reasonably likely to cause material damage to the
Corporation, the Subsidiary, any Affiliate, or the officers or directors of the
Corporation, the Subsidiary, or the Affiliates. While the Executive is employed
by the Corporation, and after his Date of Termination, the Corporation agrees,
on behalf of itself, the Subsidiary and the Affiliates, that neither the
Corporation, the Subsidiary, the Affiliates, nor the officers or directors of
the Corporation, the Subsidiary, or any of the Affiliates shall make any false,
defamatory or disparaging statements about the Executive that are reasonably
likely to cause material damage to the Executive.

 

[3]

 

5.

Compensation and Other Benefits.

5.1.

Base Salary. During the Term of Employment and prior to July 1, 2008, the
Executive shall receive a base salary ("Base Salary"), payable in equal
bi-weekly installments, of $1,127,500per annum. On each July 1 thereafter,
Executive shall receive an increase (but in no event any decrease) to such Base
Salary based on the Company’s Operating Income (as defined Section 5.2(a)(iii)
below) divided by reported sales (“Operating Margin”), for the most recently
ended fiscal year according to the following formula:

 

Annual Percentage

Increase to Base Salary

 

Operating Margin

0%

Less than 10%

2%

> 10% but < 11%

4%

> 11% but < 13%

5%

> 13%

 

 

Any increase to Base Salary shall then constitute the "Base Salary" for purposes
of this Agreement.

5.2.

During the Term of Employment, the Executive will be entitled to be paid the
following incentive compensation:

 

(a)

Annual Incentive Bonus. The Executive will be entitled to be paid an annual
incentive bonus (the "Incentive Bonus") as described in this Section 5.2(a).

 

(i)

The annual Incentive Bonus for a particular fiscal year will be based upon the
amount by which the Company’s Operating Income for the fiscal year (defined
below) exceeds the applicable Threshold Amount specified below, except that the
Incentive Bonus for fiscal year 2008 shall be based upon the Company’s Operating
Income during the period beginning October 1, 2007 and ending June 30, 2008.

 

Fiscal Year

Threshold

2008

$75 Million

2009

$105 Million

2010

$110 Million

2011

$115 Million

2012

$120 Million

2013

$125 Million

2014

$130 Million

 

 

(ii)

The amount of the Incentive Bonus payment will be equal to

 

(A)

1.25% of the first $20 million (or portion thereof) by which the Operating
Income exceeds the applicable Threshold;

 

(B)

2.25% of the second $20 million (or portion thereof) by which the Operating
Income exceeds the applicable Threshold;

 

(C)

2.75% of the third $20 million (or portion thereof) by which the Operating
Income exceeds the applicable Threshold, and

 

(D)

3.25% of any amount greater than $60 million by which the Operating Income
exceeds the applicable Threshold.

 

(iii)

The Corporation's Operating Income for each fiscal year shall be as set forth in
the Corporation's financial statements, adjusted by adding thereto the charges,
expenses or accruals, if any, charged against such operating income for (1)
non-recurring or extraordinary items, (2) Incentive Bonuses under this
Agreement, (3) the issuance to the Corporation's executives, managers,
employees, dealers and other business associates of capital stock of the
Corporation, or the issuance or exercise to or by such persons of options,
warrants or other

 

[4]

 

rights to acquire capital stock of the Corporation, or stock appreciation rights
of the Corporation or similar equity equivalents, including in respect of the
Restricted Stock Agreement and the Stock Option Agreements contemplated by this
Agreement, and (4) any increased depreciation, amortization or other charges
resulting from purchase accounting adjustments (provided, however, that no such
adjustments shall be made under this clause (iii) with respect to acquisitions
occurring prior to the Commencement Date). The calculation of Operating Income
will be confirmed by the Corporation's independent public accountants or any
other independent, recognized financial or accounting expert retained by the
Compensation Committee.

 

(iv)

Notwithstanding the foregoing provisions of this Section 5.2(a), if the
Corporation effects a major acquisition during any fiscal year, the Executive
and the Corporation shall negotiate in good faith an appropriate revision to the
Threshold Amount set forth in this Section 5.2(a) to implement the purpose of
the Incentive Bonus.

 

(v)

The Incentive Bonus in respect of any particular fiscal year will be paid upon
the earlier to occur of the fifth business day following public filing or
disclosure of the Corporation's financial statements for such fiscal year or the
120th day following the end of such fiscal year.

 

(vi)

Notwithstanding the foregoing provisions of this Section 5.2(a), the Executive's
right to any Incentive Bonus amounts under this Agreement for fiscal years
beginning on or after the Commencement Date shall be contingent on the Incentive
Bonus payments being approved by the shareholders of the Corporation at the
Corporation's annual shareholder meeting in calendar year 2007 (including any
adjournment thereof); provided, however, that if such Incentive Bonus
arrangement is not so approved, the Corporation will offer other additional
compensation to the Executive that provides an earnings opportunity that is
comparable to that offered by the Incentive Bonus, and the Corporation and the
Executive shall negotiate in good faith regarding the structure of such
additional compensation and the revisions to this Agreement reflecting such
compensation. The failure of the Corporation to offer such replacement
compensation within 45 days following the shareholder's vote of non-approval of
the Incentive Bonus shall be treated as a decrease in the Executive's
compensation under Section 1.7(e).

 

(b)

Restricted Stock Awards. The Executive shall be awarded shares of the
Corporation's common stock, par value $.01 per share ("Common Stock") as
restricted stock under the Corporation's 1992 Stock Option Plan (as amended from
time to time in accordance with its terms, the "Stock Option Plan") and subject
to the terms of the restricted stock agreements in substantially the form of
Exhibit A hereto. Such shares are referred to as “Restricted Stock" for purposes
of this Agreement.

 

(i)

The Executive will receive 20,000 shares of Restricted Stock as of the date the
shareholders approve the incentive compensation components of this Agreement
(the “Approval Date”), and will receive an additional 20,000 shares of
Restricted Stock on each of July 1, 2008 and July 1, 2009.

 

(ii)

The Executive will receive an additional 15,000 shares of Restricted Stock as of
the date the shareholders approve the amendment to the Stock Option Plan.

 

(iii)

Each award of Restricted Stock will be subject to the Executive’s execution and
delivery of the Restricted Stock Agreements in substantially the form of Exhibit
A hereto (as amended from time to time in accordance with its terms) which
agreements shall include the requirements for vesting of each award of
Restricted Stock.

 

(c)

Stock Options. The Executive shall be granted options to purchase shares of the
Company’s Common Stock under the Stock Option Plan and subject to the terms of
the stock option agreements in substantially the form of Exhibit B hereto. Such
stock options are referred to as “Options " for purposes of this Agreement.

 

[5]

 

 

(i)

As of October 10, 2007, the Executive shall be granted Options to purchase
150,000 shares of Common Stock; as of July 1, 2008, the Executive shall be
granted Options to purchase 90,000 shares of Common Stock; and as of July 1,
2009, the Executive shall be granted Options to purchase 60,000 shares of Common
Stock.

 

(ii)

Each grant of Options will be subject to the Executive’s execution and delivery
of the Stock Option Agreements in substantially the form of Exhibit B hereto (as
amended from time to time in accordance with its terms) which agreements shall
include the requirements for vesting of each grant of Options.

 

(iii)

Each Stock Option Agreement shall provide that the Executive may transfer all or
part of the Options to a family trust or to immediate family members that is
considered to be related to the Executive for purposes of Treasury Regulation
section 1.83-7(a).

 

(iv)

The number of shares subject to any stock awards under this Agreement is
specified as of October 10, 2007, and such numbers are to be adjusted for stock
splits, stock dividends, reclassifications, recapitalizations and similar events
in respect of the Common Stock occurring after that date.

5.3.

Expense Reimbursement. During the Term of Employment, the Executive shall be
entitled to receive prompt reimbursement for all usual, customary, and
reasonable business-related expenses incurred by the Executive in performing his
duties and responsibilities hereunder in accordance with the practices and
procedures of the Corporation as in effect and applied immediately prior to the
Commencement Date, including without limitation an automobile and driver
allowance and/or reimbursement in accordance with past practices, or, if more
favorable to the Executive, as provided by the Corporation or the subsidiary at
any time thereafter. Up to 10% of the use of the Company-provided automobile may
be for personal use.

5.4.

Vacation and Fringe Benefits.

 

(a)

During the Term of Employment, the Corporation shall maintain a life and
disability insurance in respect of the Executive for the benefit of Executive
and/or his estate, and shall maintain such insurance so long as the Executive
remains a senior executive officer of the Corporation. The aggregate amount of
such insurance coverage shall be determined by the premium cost; the Corporation
shall pay an aggregate annual premium of $50,000 for such coverage. The
Executive agrees to cooperate with the Corporation in obtaining such policies
and in maintaining the same in full force and effect throughout the Term of
Employment.

 

(b)

During the Term of Employment, the Executive shall also be entitled to such paid
vacation, fringe benefits and perquisites as provided to the Executive by the
Corporation and/or the Subsidiary immediately prior to the Commencement Date or,
if more favorable to the Executive, as provided by the Corporation or the
Subsidiary at any time thereafter.

 

(c)

To the extent that the Executive's rights to compensation or benefits under the
applicable plan, agreement or other governing document are to be determined
based on the Term of Employment under the Prior Employment Agreement, the Term
of Employment under this Agreement shall be deemed to be substituted for the
Term of Employment under the Prior Employment Agreement.

5.5.

Office and Support Staff. Unless the Executive otherwise agrees in writing,
during the Term of Employment the Executive shall be entitled to executive
secretarial and other administrative assistance of a type and extent, and to an
office or offices (with furnishings and other appointments) of a type and size,
at least equal to that provided to the Executive immediately prior to the date
of this Agreement.

6.

Termination.

6.1.

Termination Due to Death or Disability. The Corporation may terminate the
Executive's employment hereunder due to Disability. In the event of the
Executive's death or a Termination of the Executive's employment by the
Corporation due to Disability, the Executive, his estate or his legal
representative, as the case may be, shall be entitled to receive:

 

[6]

 

 

(a)

Base Salary continuation at the rate in effect (as provided for by Section 5.1
of this Agreement) on the Date of Termination through the end of the full fiscal
year in which the Date of Termination occurs;

 

(b)

an Incentive Bonus in respect of the full fiscal year in which the Date of
Termination occurs;

 

(c)

any deferred compensation not yet paid to the Executive (including, without
limitation, interest or other credits on such deferred amounts), any accrued
vacation pay and insurance proceeds;

 

(d)

reimbursement for expenses incurred but not yet paid prior to such death or
Disability;

 

(e)

insurance policy payments or proceeds in respect of the life and Disability
insurance referred to in Section 5.4(a); and

 

(f)

any other compensation or benefits which may be owed or provided to the
Executive in accordance with the terms and provisions of any applicable
agreements, plans and programs of or made by the Corporation and/or the
Subsidiary.

Anything in this Agreement to the contrary notwithstanding, (x) in the event of
the termination of the Executive's employment pursuant to this Section 6.1, the
Corporation will not, from and after the Date of Termination, be obligated to
issue any Restricted Stock or Options, but any vesting or service requirements
under any outstanding Options or Restricted Stock granted to the Executive prior
to his termination of employment that are associated with the Executive's
employment by the Corporation (and any Prior Options, Prior Restricted Stock,
and Prior Stock Units, as those terms are defined in Section 12.8) will be
deemed to be fully satisfied upon such termination, and (y) the Executive's
family shall be entitled to receive benefits at least equal to the most
favorable benefits provided by the Corporation to surviving families of
employees of the Corporation under such plans, programs, practices and policies
relating to family death benefits, if any, in accordance with the most favorable
plans, programs, practices and policies of the Corporation in effect on the date
of the Executive's death with respect to other key employees of the Corporation
and their families. Anything in this Agreement to the contrary notwithstanding,
the Executive shall be entitled after the Date of Termination due to Disability
to receive disability and other benefits at least equal to the most favorable of
those provided by the Corporation to disabled employees and/or their families in
accordance with such plans, programs, practices and policies relating to
disability, if any, in effect at any time during the 90-day period immediately
preceding the Date of Termination due to Disability with respect to other key
employees of the Corporation and their families.

 

6.2.

Termination by the Corporation for Cause,. The Corporation may terminate the
Executive's employment hereunder for Cause as provided in this Section 6.2. If
the Corporation terminates the Executive's employment hereunder for Cause, the
Executive shall be entitled to receive:

 

(a)

Base Salary at the rate in effect (as provided for by Section 5.1 of this
Agreement) at the time of such termination through the Date of Termination;

 

(b)

a prorated Incentive Bonus in respect of the fiscal year in which the Date of
Termination occurs, equal to such Incentive Bonus multiplied by a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365;

 

(c)

any deferred compensation (including, without limitation, interest or other
credits on such deferred amounts) and any accrued vacation pay;

 

(d)

reimbursement for expenses incurred, but not yet paid prior to such termination
of employment; and

 

(e)

any other compensation or benefits which may be owed or provided to the
Executive in accordance with the terms and provisions of any applicable
agreements, plans and programs of or made by the Corporation and/or the
Subsidiary.

In any case described in this Section 6.2, the Executive shall be given written
notice authorized by a vote of at least a majority of the members of the Board
that the Corporation intends to terminate the Executive's employment for Cause.
Such written notice, given in accordance with Section 6.7 of this Agreement,
shall specify the particular act or acts, or failure to act, which is or are the
basis for the decision to so terminate the

 

[7]

 

Executive's employment for Cause. The Executive shall be given the opportunity
within 30 calendar days of the receipt of such notice to meet with the Board to
defend such act or acts, or failure to act, and, if such act or failure to act
is correctable, the Executive shall be given 30 business days after such meeting
to correct such act or failure to act. If such act or failure to act is not
correctable or upon failure of the Executive, within such latter 30 day period,
to correct such act or failure to act, the Executive's employment by the
Corporation shall automatically be terminated under this Section 6.2 for Cause
as of the date determined in Section 1.5 of this Agreement. Anything herein to
the contrary notwithstanding, if, following a termination of the Executive's
employment by the Corporation for Cause based upon the conviction of the
Executive for a felony involving actual dishonesty as against the Corporation or
the Subsidiary, such conviction is overturned on appeal, the Executive shall be
entitled to the payments and benefits that the Executive would have received as
a result of a termination of the Executive's employment by the Corporation
without Cause. Anything in this Agreement to the contrary notwithstanding, in
the event of the termination of the Executive's employment pursuant to this
Section 6.2, the Corporation will not, from and after the Date of Termination,
be obligated to issue any Restricted Stock or Options, although any outstanding
Restricted Stock or Options will not be affected thereby, except as expressly
provided in the Restricted Stock Agreement and the Option Agreements.

 

6.3.

Termination Without Cause or Termination For Good Reason. The Corporation shall
be permitted to terminate the Executive's employment hereunder without Cause and
the Executive shall be permitted to terminate his employment hereunder for Good
Reason. For purposes of this Agreement, such a termination of employment by the
Executive shall constitute a "Termination for Good Reason" only if affected in
accordance with the notice provisions of Section 6.7(b). If the Corporation
terminates the Executive's employment hereunder without Cause, other than due to
death or Disability, or if the Executive effects a Termination for Good Reason,
the Executive shall be entitled to receive:

 

(a)

Base Salary at the rate in effect (as provided for by Section 5.1 of this
Agreement) on the Date of Termination through the end of the Term of Employment
(which Term of Employment shall include extensions thereof in accordance with
Section 3 only to the extent that the deadline for canceling the extension or
extensions occurred prior to the date on which the applicable written
termination notice was provided, with no cancellation of extension notice filed
in accordance with Section 3(b));

 

(b)

an aggregate amount equal to the two largest Incentive Bonuses or other annual
bonuses previously received by Executive from the Corporation not to exceed $2
million in the aggregate;

 

(c)

any deferred compensation (including, without limitation, interest or other
credits on the deferred amounts) and any accrued vacation pay;

 

(d)

reimbursement for expenses incurred, but not paid prior to such termination of
employment; and

 

(e)

any other compensation or benefits which may be owed or provided to the
Executive in accordance with the terms and provisions of any applicable
agreements, plans and programs of or made by the Corporation and/or the
Subsidiary.

Anything in this Agreement to the contrary notwithstanding, in the event of the
termination of Executive's employment pursuant to this Section 6.3, (x) the
Corporation's obligation to issue Restricted Stock under this Agreement and in
accordance with the Restricted Stock Agreement will not be terminated or
otherwise affected, as if the Term of Employment continued without giving effect
to such termination, and any vesting or service requirements under any
outstanding Restricted Stock granted to the Executive prior to, at the time of,
or after his termination of employment that are associated with the Executive's
employment by the Corporation (and any Prior Restricted Stock and Prior Stock
Units) will be deemed to be fully satisfied upon such termination or, if later;
at the time of grant, and (y) any vesting or service requirements under any
outstanding Options granted to the Executive prior to his termination of
employment or any Options granted on or after his Date of Termination, that are
associated with the Executive's employment by the Corporation (and any Prior
Options) will be deemed to be fully satisfied upon such termination or if later,
at the time such option is granted, and the options issued to and exercisable by
Executive will be exercisable at any time during the three years following such
Date of Termination or, for Options granted as of a date after the Date of
Termination, three years following the date of grant.

 

[8]

 

Anything in this Agreement to the contrary notwithstanding, if the Executive is
employed by the Corporation through the end of the Term of Employment, and his
employment terminates by reason of a failure to extend the Term of Employment
(regardless of whether such failure to extend occurs by reason of a notice from
either the Executive or the Corporation that the Agreement will not be extended
in accordance with Section 3(b) or by reason of a failure of the parties to
further extend the Agreement following the end of the Term of Employment as set
forth in Section 3), the Executive shall be treated as having completed any
service required for full vesting under any outstanding Options, Restricted
Stock, Prior Options, Prior Restricted Stock, Prior Stock Units, as well as any
other compensation accrued prior to the termination of employment if the right
to such compensation is contingent on completion of service for vesting. Nothing
in the preceding sentence shall be construed to require the vesting in
compensation for the Executive if the written terms of the compensation provide
for a different vesting schedule and such compensation is not required to be
provided by this Agreement, the 2002 Agreement, the 1997 Agreement, or the 1994
Agreement.

 

6.4.

Voluntary Termination. The Executive may affect a Voluntary Termination of his
employment hereunder. A "Voluntary Termination" shall mean a termination of
employment upon prior written notice to the Corporation in accordance with
Section 6.7(c) by the Executive on his own initiative other than (a) a
termination due to Disability, or (b) a Termination for Good Reason. A Voluntary
Termination shall not be, nor shall it be deemed to be, a breach of this
Agreement and shall entitle the Executive to all of the rights and benefits to
which the Executive would be entitled in the event of a termination of his
employment by the Corporation for Cause.

6.5.

Termination Due to Retirement. The Executive may terminate his employment
hereunder as a result of Retirement. If the Executive's employment hereunder is
terminated due to Retirement, the Executive shall be entitled to receive:

 

(a)

Base Salary at the rate in effect (as provided for by Section 5.1 of this
Agreement) at the time of such termination through the date of Retirement;

 

(b)

a prorated Incentive Bonus in respect of the fiscal year in which the Date of
Termination occurs, equal to such Incentive Bonus multiplied by a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365;

 

(c)

any deferred compensation not yet paid to the Executive (including, without
limitation, any interest on credits on such deferred amounts) and any accrued
vacation pay;

 

(d)

reimbursement for expenses incurred but not yet paid prior to the date of
Retirement; and

 

(e)

any other compensation or benefits which may be owed or provided to the
Executive in accordance with the terms and provisions of any applicable
agreements, plans and programs of or made by the Corporation and/or the
Subsidiary.

Anything in this Agreement to the contrary notwithstanding, in the event of the
termination of the Executive's employment pursuant to this Section 6.5, the
Corporation will not, from and after the Date of Termination, be obligated to
issue any Restricted Stock or Options, although any outstanding Restricted Stock
or Options will not be affected thereby, except as expressly provided in the
Restricted Stock Agreement and the Option Agreements.

 

6.6.

No Mitigation; No Offset. In the event of any termination of employment under
this Section 6, the Executive shall be under no obligation to seek other
employment and there shall be no offset against any amounts due the Executive
under this Agreement on account of any remuneration attributable to any
subsequent employment that the Executive may obtain. Any amounts due under this
Section 6 are in the nature of severance payments, or liquidated damages, or
both, and are not in the nature of a penalty.

6.7.

Notice of Termination. Any termination of the Executive's employment by the
Corporation for Cause, any Termination for Good Reason, and any termination of
employment by the Executive in connection with a Voluntary Termination shall be
communicated by a notice of termination to the other party hereto given in
accordance with Section 12.3 of this Agreement (the "Notice of Termination").
The Notice of Termination shall be given (a) in the case of a termination for
Cause, within 90 business days after a director of the Corporation (excluding
the Executive) has actual knowledge of the events giving rise to such purported
termination, (b) in the case of a Termination for Good Reason, within 180 days
of the Executive's having actual knowledge of the event

 

[9]

 

or events constituting Good Reason; and (c) in the case of Voluntary
Termination, not later than 150 days prior to the date of termination specified
in such notice. Such notice shall (x) indicate the specific termination
provision in this Agreement relied upon, (y) set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive's employment under the provision so indicated, as applicable, and (z)
if the termination date is other than the date of receipt of such notice,
specify the date on which the Executive's employment is to be terminated (which
date shall not be earlier than the date on which such notice is actually given).

6.8.

Certain Further Payments by the Corporation.

 

(a)

Tax Reimbursement Payment. Anything in this Agreement to the contrary
notwithstanding, in the event that any amount or benefit paid, payable, or to be
paid, or distributed, distributable, or to be distributed to or with respect to
the Executive by the Corporation, the Subsidiary or any other Affiliate,
including Base Salary, Incentive Bonuses, Restricted Stock, Options and any
other amounts payable in respect of this Agreement (collectively, the "Covered
Payments"), is or becomes, at any time, as a result of (i) any Internal Revenue
Service claims or assertions, or (ii) Section 6.8(b) below or otherwise, subject
to the excise tax imposed by or under Section 4999 of the Internal Revenue Code
of 1986, as amended (“Code”) (or any similar tax that may hereafter be imposed),
and/or any interest or penalties with respect to such excise tax (such excise
tax, together with such interest and penalties, are hereinafter collectively,
referred to as the "Excise Tax"), the Corporation shall pay to the Executive at
the time specified in Section 6.9 below an additional amount (the "Tax
Reimbursement Payment") equal to the sum of (A) the amount of the Excise Tax
imposed upon the Covered Payments, and (B) an amount equal to the product of (x)
any deductions disallowed for federal, state or local income tax purposes
because of the inclusion of the Tax Reimbursement Payment in the Executive's
adjusted gross income, and (y) the highest applicable marginal rate of federal,
state or local income taxation, respectively, for the calendar year in which the
Tax Reimbursement Payment is made or is to be made. In addition, the Tax
Reimbursement Payment will be increased to include any income taxes and Excise
Tax imposed on or attributable to the Tax Reimbursement Payment such that after
payment by the Executive of all taxes, the Executive shall retain an amount of
the Tax Reimbursement Payment equal to the Excise Tax imposed on the Covered
Payments.

 

(b)

Determining Excise Tax. Except as otherwise provided in Section 6.8(a)(i), for
purposes of determining whether any of the Covered Payments will be subject to
the Excise Tax and the amount of such Excise Tax,

 

(i)

such Covered Payments will be treated as "parachute payments" (within the
meaning of Section 280G(b)(2) of the Code) and such payments in excess of the
Code Section 280G(b)(3) "base amount" shall be treated as subject to the Excise
Tax, unless, and except to the extent that, the Corporation's independent
certified public accountants (the "Accountants") or legal counsel reasonably
acceptable to the Executive, deliver timely, upon the Executive's request, a
written opinion, reasonably satisfactory to the Executive's legal counsel, to
the Executive that the Executive has a reasonable basis to claim that the
Covered Payments (in whole or in part) (i) do not constitute "parachute
payments", (ii) represent reasonable compensation for services actually rendered
(within the meaning of Section 280G(b)(4) of the Code) in excess of the "base
amount" allocable to such reasonable compensation, or (iii) such "parachute
payments" are otherwise not subject to such Excise Tax (with appropriate legal
authority, detailed analysis and explanation provided therein by the
Accountants); and

 

(ii)

the value of any Covered Payments which are non-cash benefits or deferred
payments or benefits shall be determined by the Accountants in accordance with
the principles of Section 280G of the Code.

 

(c)

Applicable Tax Rates and Deductions. For purposes of determining the amount of
the Tax Reimbursement Payment, the Executive shall be deemed:

 

(i)

to pay federal, state and/or local income taxes at the highest applicable
marginal rate of income taxation for the calendar year in which the Tax
Reimbursement Payment is made or is to be made, and

 

[10]

 

 

(ii)

to have otherwise allowable deductions for federal, state and local income tax
purposes at least equal to those disallowed due to the inclusion of the Tax
Reimbursement Payment in the Executive's adjusted gross income.

 

(d)

Subsequent Events. If, pursuant to a written opinion, reasonably satisfactory to
the Executive, of the Accountants (or legal counsel reasonably acceptable to the
Executive) delivered to the Executive, the Excise Tax is subsequently determined
on a reasonable basis and in good faith (other than as a result of a tax
contest) to be less than the amount taken into account hereunder in calculating
any Tax Reimbursement Payment made, the Executive shall repay to the Corporation
the portion of any prior Tax Reimbursement Payment that would not have been paid
if such redetermined Excise Tax had been applied in calculating such Tax
Reimbursement Payment, plus interest on the amount of such repayment at the
mid-term discount rate provided in Code Section 1274(b)(2)(B). Notwithstanding
the immediately preceding sentence, if any portion of the Tax Reimbursement
Payment to be refunded to the Corporation has been paid to any federal, state or
local tax authority, repayment thereof shall not be required until an actual
refund or credit of such portion has been made to or obtained by the Executive
from such tax authority, and any interest payable to the Corporation shall not
exceed the interest received or credited to the Executive by any such tax
authority. The Executive shall be fully indemnified by the Corporation for any
out-of-pocket costs, expenses or fees attributable to the filing of any refund
or other claim. The Executive and the Corporation shall mutually agree upon the
course of action to be pursued (and the method of allocating the expenses
thereof) if any good faith claim for refund or credit from such tax authority
made by the Executive is denied.

Notwithstanding the immediately preceding paragraph, if, in the written opinion
of the Executive's tax advisors delivered to the Accountants and the
Corporation, the Excise Tax is later determined to exceed the amount taken into
account by the Accountants or legal counsel, as the case may be, hereunder at
the time any Tax Reimbursement Payment is made by reason of (i) manifest error,
(ii) any payment the existence or amount of which could not be or was not
determined or known about at the time of any Tax Reimbursement Payment, or (iii)
any determination, claim or assertion made by any tax authority that the Excise
Tax is or should be greater than the amount of such Excise Tax taken into
account previously by the Accountants or legal counsel, as the case may be, or
as otherwise previously determined, the Corporation shall make an additional Tax
Reimbursement Payment in respect of such excess Excise Tax (which Tax
Reimbursement Payment shall include, without limitation, any interest or
penalties payable with respect to such excess Excise Tax) at the time specified
in Section 6.9 below. With respect to this Section 6.8(d), if any such tax
authority makes such a determination, the Executive shall notify the Corporation
of such occurrence. If the Corporation obtains (at the Corporation's sole
expense) an opinion of legal counsel reasonably satisfactory to the Executive
that it is more likely than not that the Executive would succeed in disputing
such claim, assertion or determination of such tax authority, the Executive
shall, at the sole expense of the Corporation, make a good faith effort to
contest such claim, assertion or determination of such tax authority in all
relevant administrative proceedings with such tax authority and in any related
judicial proceeding (excluding any appeals thereof); provided, however, that if
the Executive determines in good faith that the continued contest of any such
claim, assertion or determination with such tax authority would have an adverse
impact on his overall tax position (which good faith determination shall take
into account the magnitude of the amounts involved), then, upon receipt of
notice by the Corporation from the Executive to that effect, the Executive
shall, without forgoing any right to receive any Tax Reimbursement Payment
described in this Section 6.8, have no further obligation to pursue any such
contest with any such tax authority. The Executive may, as a condition to
pursuing or commencing any contest described in this Section 6.8(d) in any
judicial proceedings (which proceedings shall be in a forum chosen at the sole
discretion of the Executive), require the Corporation to advance any amount of
tax required to be paid in order to pursue such contest. In conducting any
contest described in this Section 6.8(d), the Executive shall use his best
efforts to keep the Corporation advised and will permit the Corporation to
prepare and suggest appropriate responses and actions that may be reasonably
made or taken by the Executive. Notwithstanding the above, the decisions as to
such response or actions shall be solely that of the Executive and the Executive
shall have the sole right to control the proceeding. The Corporation shall bear
all expenses of any proceeding relating to any contest described in this Section
6.8(d), whether incurred by the Corporation or the Executive, including, without
limitation, all fees and disbursements of attorneys, accountants and expert
witnesses and any additional interest or penalties applicable. Nothing contained
in this Agreement shall

 

[11]

 

under any circumstances give the Corporation any right to examine the tax
returns or any other records of the Executive.

 

6.9.

Payment.

 

(a)

Except as otherwise provided in this Agreement, and subject to Section 6.9(b)
below, any payments to which the Executive shall be entitled under this Section
6 shall be made as follows:

 

(i)

Except with respect to continued payment of Base Salary in accordance with any
provisions of this Agreement, and except with respect to payment of any
Incentive Bonus, payment shall be made as promptly as possible following (a) the
Date of Termination, (b) the payment of any Covered Payments, or (c) the
delivery of the opinion of the Executive's tax advisors, in accordance with
Section 6.8(d). If the amount of any payment due to the Executive cannot be
finally determined within 90 days after the Date of Termination, such amount
shall be estimated on a good faith basis by the Corporation and the estimated
amount shall be paid no later than 90 days after such Date of Termination. As
soon as practicable thereafter, the final determination of the amount due shall
be made and any adjustment requiring a payment to or from the Executive shall be
made as promptly as practicable. Payment of any Incentive Bonus for a fiscal
year shall be made at the same time such bonus would have been paid with respect
to that fiscal year in accordance with Section 5.2(a)(v).

 

(b)

This Section 6.9(b) shall apply to all or any portion of any payment or benefit
payable under this Section 6 as a result of termination of the Executive’s
employment that is not exempted from Code Section 409A (“Section 409A
Compensation”). Notwithstanding anything in the Agreement to the contrary, the
following rules shall apply to any Section 409A Compensation in order to prevent
any accelerated or additional tax under Code Section 409A:

 

(i)

If the termination of the Executive’s employment does not qualify as a
“separation from service” within the meaning of Treas. Reg. Section 1.409A-1(h)
from the “Corporation’s Controlled Group”, then any Section 409A Compensation
will not commence until a “separation from service” occurs or, if earlier, the
earliest other date as is permitted under Code Section 409A. For this purpose,
the “Corporation’s Controlled Group” means the Corporation (A) any corporation
which is a member of a controlled group of corporations (as defined in Code
Section 414(b)) which includes the Corporation and (B) any trade or business
(whether or not incorporated) which is under common control (as defined in Code
Section 414(c)) with the Corporation.

 

(ii)

If at the time of the Executive’s separation from service, the Executive is a
“specified employee” as defined in Code Section 409A, then the Corporation will
defer the commencement of any Section 409A Compensation (without any reduction
in such payments or benefits ultimately paid or provided to the Executive) until
the date that is six (6) months following separation from service or, if
earlier, the earliest other date as is permitted under Code Section 409A.

7.

Non-Exclusivity of Rights.

Nothing in this Agreement shall prevent or limit the Executive's continuing or
future participation in any bonus or incentive plan or program provided or
maintained by the Corporation, the Subsidiary or any other Affiliate and for
which the Executive may qualify or be selected, nor shall anything herein limit
or otherwise prejudice such rights as the Executive may have under any other
existing or future agreements with the Corporation, the Subsidiary or any
Affiliate, including, without limitation, any change of control agreements or
any stock option, restricted stock, or stock unit agreements, including the
Restricted Stock Agreement and the Option Agreements. Except as otherwise
expressly provided for in this Agreement, amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plans or programs
of the Corporation, the Subsidiary or any other Affiliate at or subsequent to
the Date of Termination shall be payable in accordance with such plans or
programs.

 

[12]

 

8.

Full Settlement.

The Corporation's obligation to make the payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Corporation may have against the
Executive or others.

 

9.

Costs of Enforcement.

The following provisions of this Section 9 shall apply if it becomes necessary
or desirable for the Executive to retain legal counsel or incur other costs and
expenses in connection with either enforcing any and all of his rights under
this Agreement or defending against any allegations by the Corporation of breach
of this Agreement by the Executive:

 

9.1.

The Executive shall be entitled to recover from the Corporation reasonable
attorneys' fees, costs and expenses incurred by him in connection with such
enforcement or defense.

9.2.

Payments required under this Section 9 shall be made by the Corporation to the
Executive (or directly to the Executive's attorney) promptly following
submission to the Corporation of appropriate documentation evidencing the
incurrence of such attorneys' fees, costs, and expenses.

9.3.

The Executive shall be entitled to select his legal counsel; provided, however,
that such right of selection shall not affect the requirement that any costs and
expenses reimbursable under this Section 9 be reasonable.

9.4.

The Executive's rights to payments under this Section 9 shall not be affected by
the final outcome of any dispute with the Corporation; provided, however, that
to the extent that the court shall determine that under the circumstances
recovery by the Executive of all or a part of any such fees and costs and
expenses would be unjust or inappropriate, the Executive shall not be entitled
to such recovery; and to the extent that such amounts have been recovered by the
Executive previously, the Executive shall repay such amounts to the Corporation.

In addition, the Corporation will reimburse the Executive for the reasonable
attorney fees incurred in connection with the preparation and negotiation of
this Agreement.

 

10.

Confidential Information and Noncompetition.

10.1.

Confidential Information. The Executive shall not, during the Term of Employment
and thereafter, without the prior express written consent of the Corporation or
the Subsidiary, disclose any confidential information, knowledge or data
relating to the Corporation, the Subsidiary or any other Affiliate and their
respective businesses, which (a) was obtained by the Executive in the course of
the Executive's employment with the Corporation, and (b) which is not
information, knowledge or data otherwise in the public domain (other than by
reason of a breach of this provision by the Executive), unless required to do so
by a court of law or equity or by any governmental agency or other authority. In
no event shall an asserted violation of this Section 10.1 constitute a basis for
delaying or withholding the payment of any amounts otherwise payable to the
Executive under this Agreement.

10.2.

Noncompetition. If the Executive terminates his employment hereunder pursuant to
Section 6.4 of this Agreement, then the Corporation, by written notice given to
the Executive within 30 days after the Executive delivers a Notice of
Termination in connection with a Voluntary Termination, may require that this
Section 10.2 apply. If the Corporation gives notice to the Executive as provided
in the preceding sentence, then the Executive, without the express written
consent of the Corporation, shall not, for the twelve month period following the
Date of Termination, engage in any business, whether as an employee, consultant,
partner, principal, agent, representative or stockholder (other than as a
stockholder of less than a 5% equity interest) or in any other corporate or
representative capacity, if it involves engaging in, or rendering services or
advice pertaining to, any lines of business the Corporation or the Subsidiary
was actively conducting on the Date of Termination. The obligation of the
Executive to abide by the restrictions set forth in the preceding sentence shall
be conditioned upon the Corporation continuing payment of the Executive's Base
Salary for the 12-month period during which such restriction shall be in effect.
Such Base Salary shall be paid at the rate in effect (as provided for in Section
5.1 of this Agreement) on the Date of Termination. If the Corporation shall
institute any action or proceeding to enforce the provisions of this Section
10.2, or shall file any claim in any proceeding to enforce such provisions,

 

[13]

 

the Executive hereby waives the claim or defense that the Corporation has an
adequate remedy at law and waives the requirement that the Corporation post a
bond in securing equitable relief, and the Executive shall not contend in any
such action or proceeding the claim or defense that an adequate remedy at law
exists.

11.

Successors.

11.1.

The Executive. This Agreement is personal to the Executive and, without the
prior express written consent of the Corporation, shall not be assignable by the
Executive, except that the Executive's rights to receive any compensation or
benefits under this Agreement may be transferred or disposed of pursuant to
testamentary disposition, interstate succession or pursuant to a domestic
relations order of a court of competent jurisdiction. This Agreement shall inure
to the benefit of and be enforceable by the Executive's heirs, beneficiaries
and/or legal representatives.

11.2.

The Corporation. This Agreement shall inure to the benefit of and be binding
upon the Corporation and its successors and assigns. The Corporation shall
require any successor to all or substantially all of the business and/or assets
of the Corporation or the Subsidiary, whether direct or indirect, by purchase,
merger, consolidation, acquisition of stock, or otherwise, by an agreement in
form and substance satisfactory to the Executive, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent as the
Corporation would be required to perform if no such succession had taken place.

12.

Miscellaneous.

12.1.

Applicable Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, applied without reference to principles
of conflict of laws.

12.2.

Amendments. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

12.3.

Notices. All notices and other communications hereunder shall be in writing and
shall be given by hand-delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

 

Premium Point

New Rochelle, New York 10801

 

If to the Corporation:

 

c/o Ethan Allen Interiors Inc.

Ethan Allen Drive

Danbury, Connecticut 06813

Attn: Chairman, Compensation Committee

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

 

12.4.

Withholding. The Corporation may withhold from any amounts payable under this
Agreement such federal, state or local income taxes as shall be required to be
withheld pursuant to any applicable law or regulation. If, at any time on or
after the Commencement Date, the Executive will recognize taxable income with
respect to the awards from the Corporation of Common Stock (regardless of when
such awards are made), the Executive may elect to have the Corporation withhold
from the shares to be delivered shares sufficient to satisfy all or a portion of
such tax withholding requirements.

12.5.

Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

12.6.

Captions. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect.

 

[14]

 

12.7.

Beneficiaries/References. The Executive shall be entitled to select (and change)
a beneficiary or beneficiaries to receive any compensation or benefit payable
hereunder following the Executive's death, and may change such election, in
either case by giving the Corporation written notice thereof. In the event of
the Executive's death or a judicial determination of his incompetence, reference
in this Agreement to the Executive shall be deemed, where appropriate, to refer
to other beneficiary(ies), estate or his legal representative(s).

12.8.

Entire Agreement.

 

(a)

Upon the commencement of the Term of Employment, this Agreement will contain the
entire agreement between the parties concerning the subject matter hereof and
will supersede all prior agreements (including without limitation the 1997
Agreement and the 2002 Agreement, except as otherwise specifically provided in
this Agreement), understandings, discussions, negotiations and undertakings,
whether written or oral, between the parties with respect to the subject matter
hereof, excluding: (i) the Restated Director Indemnification Agreement by and
between the Corporation and the Executive; (ii) the Stock Option Agreements and
the Restricted Stock Agreements; and (iii) the agreements governing the
following awards associated with the Executive's employment by the Corporation
that were granted to the Executive prior to Commencement Date: stock options
(the "Prior Options"), restricted stock (the "Prior Restricted Stock"), and
stock units (the "Prior Stock Units").

 

(b)

This Agreement shall not affect the Executive's rights to benefits accrued prior
to October 1, 2007 and the Executive's rights with respect to Prior Options,
Prior Restricted Stock, and Prior Stock Units shall be governed by the
respective stock option, restricted stock, and stock unit agreements relating
thereto. Notwithstanding the preceding sentence, (i) the Executive's rights with
respect to the Prior Options, Prior Restricted Stock, and Prior Stock Units
following the Executive's Date of Termination shall be governed by the
provisions of Section 6 of this Agreement to the extent such provisions do not
adversely affect the Executive's rights under those awards, and (ii) the
expiration of the Agreement Term as defined in the 1997 Agreement and 2002
Agreement shall not result in vesting of any Prior Options, Prior Restricted
Stock, or Prior Stock Units pursuant to the last paragraph of Section 6.3 of the
1997 Agreement and 2002 Agreement.

12.9.

Representation. The Corporation represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any agreement between
the Corporation and any other person, rm or organization or any applicable laws
or regulations.

12.10.

Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement or the Executive's employment
hereunder to the extent necessary to the intended preservation of such rights
and obligations.

 

[15]

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and the
Corporation has caused this Agreement to be executed in its name on its behalf,
and its corporate seal to be hereunto affixed and attested by its Secretary, all
as of the day and year first above written.

 

 

EXECUTIVE

 

_____________________________________

 

 

ETHAN ALLEN INTERIORS INC.

 

By: __________________________________

 

Name: ________________________________

 

Title: _________________________________

 

 

 

[16]

 

 